Citation Nr: 1038754	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  09-08 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
scar, post operative residual of a cholecystectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

In July 2010, the Veteran testified in a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  Although the Board sincerely 
regrets the further delay, a remand is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.

The Veteran underwent a VA examination of his scar in July 2008.  
There, the examination report revealed that there was no pain in 
the scar on examination.

During a hearing before a decision review officer (DRO) in 
September 2009, the Veteran's representative requested a new 
examination.  In essence, the representative argued that the July 
2008 examination is too distant in time to be probative as to the 
Veteran's current level of disability.  

In addition, during the September 2009 DRO hearing, as well as 
during the hearing before the undersigned, the Veteran repeatedly 
testified that he experienced tenderness and pain on his scar.  
See DRO hearing transcript at 2; see also Board hearing 
transcript at 3-4.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that when a Veteran alleges that his service-connected 
disability has worsened since he was previously examined, a new 
examination may be required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(finding a Veteran is entitled to a new examination after a two-
year period between the last VA examination and the Veteran's 
contention that the pertinent disability had increased in 
severity).  Given the foregoing, on remand, the Veteran should be 
scheduled for VA examination to determine the current nature and 
severity of his service-connected scar.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Schedule the Veteran for a VA examination 
to determine the nature and current level 
of severity of the Veteran's service-
connected scar.  Conduct all testing and 
evaluation needed to make this 
determination.

The claims file must be made available to 
the examiner for review.  The examiner 
should review the claims folder in 
conjunction with this request, and the 
examination report should indicate that 
such review has occurred.

The examiner is requested to identify all 
symptoms and manifestations (if any) of 
the Veteran's service connected scar that 
have contributed to the Veteran's overall 
psychological, social, and occupational 
functioning.

2.	Then, readjudicate the issue on appeal.  
If the determination remains unfavorable 
to the Veteran, he and his 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  Allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



